            Case 2:17-cv-05114-MMB Document 390 Filed 08/05/21 Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 ALEXANDRE PELLETIER, Individually                                     CIVIL ACTION
 and On Behalf of All Others Similarly
 Situated,                                                             NO. 17-cv-5114

            v.

 ENDO INTERNATIONAL PLC, RAJIV
 KANISHKA LIYANAARCHCHIE DE
 SILVA, SUKETU P. UPADHYAY, AND
 PAUL V. CAMPANELLI

                                      ORDER RE: STAY OF PROCEEDINGS

          AND NOW, this 5th day of August, 2021, based upon a telephone call with counsel on

this date, to the effect that serious settlement discussions have been taking place and counsel

requested an extension of pending deadlines on pretrial motions, it is hereby ORDERED:

                 1. The argument scheduled for today is cancelled.

                 2. The Court will STAY all proceedings in this case for a period of sixty (60) days,

                     until October 5, 2021, which the Court indicated, with agreement of counsel, was

                     a reasonable time to complete a settlement agreement.

                 3. Counsel should not expect any additional extensions of these stayed proceedings,

                     unless factors such as Covid-19 or other logistical problems preclude reaching a

                     final settlement agreement within this time period.

                                                                BY THIS COURT:

                                                                /s/ MICHAEL M. BAYLSON
                                                                ____________________
                                                                MICHAEL M. BAYLSON
                                                                United States District Court Judge



O:\CIVIL 17\17-5114 Pelletier v Endo Intl\17cv5114 order to stay proceedings.docx
